DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filled 11/15/2021.

	Claims 1, 3-20, 27 and 28 are pending.

Claims 16-20 have been withdrawn with traverse from further consideration pursuant to 37 CFR 1.142(b) in the reply filed on 10/05/2018.

	Claims 1, 3-15, 27 and 28 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-15, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neuhauser (US 3,194,732) and Blaine et al. (US, .

Applicant Claims 
Claim 1 is directed to a method of promoting the healing of a chronic wound, comprising applying directly to the surface or interior of the chronic wound a particle consisting essentially of micronized egg shell membrane (ESM) having a mean particle diameter of equal to or less than 80 µm, wherein the chronic wound has
(i)	an inappropriate level of matrix-metalloproteinase (MMP) activity against extracellular matrix (ECM) proteins and/or peptide growth or differentiation factors, and
(ii)	an excessive inflammatory response,
Wherein a chronic wound is a wound that has not healed in 30 days.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Neuhauser teaches treating wound and denuded ulceration skin using dried eggshell membrane (ESM) (col.1, lines 13-20; col.2, lines 11-20; claim 1). ESM stimulates epithelial tissue regeneration by providing topically certain factors which are essential aid in natural process of tissue repair (col.3, lines 33-43; col.10, lines 45-57). The reference teaches dried ESM particles that undergo milling to convert it into pulverulent or powder. The powder consists solely of ESM (col.3, lines 50-55; col.5, lines 10-13, 47-57, example 1). ESM is directly used in its solid particulate form on the wound (col.4, lines 5-10). The particle have a size or 12 and 14 micron (table at col.9, lines 62-64). ESM is obtained from chicken, duck or fowl eggs (col.12, lines 23). The reference teaches ESM stimulates epithelial tissue regeneration by providing topically 
Necrotic ulcer is a chronic wound as evidenced by Washburn (¶¶ 0015, 0022, 0033). Chronic wounds are inherently characterized by impaired level of matrix-metalloproteinase (MMP) and excessive inflammation as evidenced by Washburn. Washburn teaches chronic wounds are characterized by an increase in protease activities at the wound site, especially in the activities of MMPs, and in particular MMP-1, MMP-2 and MMP-9 that work together to substantially degrade constitutive structural proteins, leading to an extracellular matrix that is significantly eroded in the wound. Moreover, there may be a dysregulation in growth factor activity in chronic wounds locked into a continuous inflammatory phase and unable to proceed to the proliferative phase in which growth factors would be the central determinants of the healing trajectory (¶¶ 0027, 0028). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Neuhauser teaches treating necrotic ulcer after its debridement, and debridement expected to create clean deep wound that eventually would not heal fast and may take up to 30 days or longer to heal, the reference however, does not explicitly teach chronic wound that has not healed in 30 days as claimed by claim 1.  


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat necrotic chronic wound by applying directly ESM powder to the narcotic chronic wound after debriding the wound as taught by Neuhauser, evidenced by Washburn, and apply ESM powder directly to necrotic chronic wound without debridement as taught by Blaine. One would have been motivated to do so because Neuhauser teaches ESM stimulates epithelial tissue regeneration by providing topically certain factors which are essential aid in natural process of tissue repair, and because Blaine teaches direct application of a composition comprising powdered EMS successfully treated chronic wounds that are not healed and are not responding for previous topical treatments for a period 1-11 month without debridement. One would reasonably expect treating unhealed chronic wound by applying ESM powder directly to the wound wherein epithelial tissue regeneration is stimulated and the wounds that have not responded to previous treatment for 1-11 month are successfully healed without debridement. 
Further, it has been held that omission of a step and its function is obvious if the Ex parte Wu, In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). As In Ex parte Wu, although debridement were taught to be beneficial for Neuhauser, however, in view of secondary reference Blaine which clearly suggests the treatment of chronic wounds that have not healed for 1-11 month without debridement by applying composition comprising powdered ESM, it would have been obvious to omit the debridement step of the primary reference where the function of debridement is not desired or required in treating unhealed chronic wound as taught by Blaine.
Regarding the claimed particle size of less than 80 µm and greater than 1 µm as claimed by claims 1 and 3, respectively, Neuhauser teaches 12 and 14 µm that falls within the claimed range of particle sizes. It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding treating wounds that has not healed in 30 days as claimed by claim 1, this is taught by Blaine.
Regarding claim 4 that the ESM is obtained from chicken, duck or goose, etc., Neuhauser teaches ESM obtained from ducks and chicken.
Regarding the limitations that ESM is substantially non-degraded, non-digested or non-denatured, and non-hydrolyzed, as claimed by claims 5 and 6, respectively, 
Regarding claim 7 that the EMS is substantially insoluble in water at neutral pH, this is an expected property of the EMS since material and their properties are inseparable.
Regarding the reduction of activity of MMP in the wound against extracellular matrix protein (ECM protein) as claimed by claim 8, it is expected that application of ESM to the wound will reduce the activity of MMP. This is because ECM is comprised of proteins including collagen, evidenced by Washburn, ¶ 0004. ECM is eroded in the wound by the effect of MMP1, MMP2, and MMP9 (Washburn ¶ 0027), and this eventually leads to collagen breakdown. Therefore, applying ESM that contains collagen will replace eroded ECM, and restore wound healing. In any event, the effect of the ESM powder is expected since materials and their properties are inseparable.
Regarding MMPs claimed by claim 9, are taught by the cited references evidenced by Washburn.
Regarding the anti-inflammatory effect of ESM as claimed by claim 10, it is taught by the cited references evidenced by DeVore that teaches that ESM has anti-inflammatory effect (see entire document, and in particular abstract and ¶ 0023).
Regarding the effect of ESM against microorganisms as claimed by claims 11, 12, and 28, it is taught by the cited references evidenced by Matej that ESM has antibacterial effect against Escherichia coli (see the entire document, and in particular page 3838, paragraph 3.5.). 
Regarding claims 13 and 14 that growth of the cells of the wound and migration 
Regarding claim 15 that the wound is skin wound, it is taught by all the cited references. 
Regarding ESM of Gallus domesticus claimed by claim 27, applicants failed to show superior and unexpected results obtained from using ESM from Gallus domesticus over ESM from other chicken species or other source taught by the prior art.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Claim Rejections Under 35 U.S.C. § 103(a)
Applicants argue that Neuhauser does not describe a method in which micronized ESM is applied directly to a chronic wound. The Examiner stated: The reference teaches treating wound such as necrotic ulcer by simply placing the particles over the affected area, after deriding the area, or packing the particles into the depth of the wounded area and denuded area as indicated by degree and rate of healing (col.10, lines 10-34). Applicants reiterate the argument from previous response regarding definition of ulcer debridement that indicate that the debridement process is entirely consistent with the wider Neuhauser disclosure, which focuses on the use of the ESM products disclosed therein to help resolve acute non-complicated wounds — the surgical step replaces the problematic ulcer in which healing has stalled with a wound that has a chance of healing normally and thus a candidate for the additional assistance provided by the Neuhauser products. The method of Neuhauser includes surgical steps which essentially remove a chronic wound by replacing it with a fresh surgical wound which is then treated. The Examiner has relied upon Washburn for a teaching that necrotic ulcer is a chronic wound. Debrided wound as taught in 

In response to this argument, applicants’ attention is directed to the present disclosure, e.g. paragraphs [0003], [0134], where applicants define the chronic wounds as “those which fail to heal or where there is excess skin loss, and the etiology of wound is not described or limited by the present disclosure, e.g. surgically produced, produced by infection, etc. Neuhauser treats wound that is failed to heal, regardless if it was debrided or not, and also treat wound that has excessive skin loss, almost all skin of the wounded area is lost. Therefore, Neuhauser treated the same type of wound applicants are treating. Neuhauser further used the same ESM particles applicants are using. Applicants are not treating different population of patients, rather treating patients having necrotic ulcer and even the ulcer is debrided, an area without skin is produced. This is consistent with applicants’ definition to chronic ulcer. It has been decided by the court that when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.) If the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation The instantly claimed method is not distinguished over the prior art method because the prior art method is used on the same population of patients as the claimed method, and the instant method does not recite any new active step different from the prior art, i.e. only applying to the wound.  
Further, it is argued that the claims’ language does not exclude the debridement step done by the reference. Removing of the necrotic tissue by Neuhauser does not change the nature of the wound from being chronic wound that heal in long period of time, more than 30 days. The wound still deep and has no skin in the wounded area.     

Applicants disagree with the Examiner that: “While Neuhauser teaches treating necrotic ulcer after its debridement, and debridement expected to create clean deep wound that eventually would not heal fast and may take up to 30 days or longer to heal, the reference however, does not explicitly teach chronic wound that has not healed in 30 days as claimed by claim 1.” Applicants argue that the Examiner should provide the technical and factual support for the foregoing assertion. Surgical incisions, such as the type used to remove an ulcerous wound in Neuhauser, have every chance of healing within 30 days. The Examiner is requested to provide support for the assertion that a patient which undergoes a surgical procedure will have unhealed wounds after 30 days.

In response to this argument, it is argued that debridement of necrotic ulcer is not a surgical incision and is different from surgical incision because the debrided area is not sterile as the surgical incision. Debridement is excision of necrotic area that can be deep, however does not change the nature of the chronic wound and the wound remains chronic. This is evidenced by the article by Ayello et al. that states: “by removing necrotic tissue, debridement creates an acute wound within a chronic wound, restoring nutrient supply from the underlying circulation and facilitating optimal available oxygen delivery to the wound site”, see page 297, first full paragraph of the provided article. This means chronic wound remains chronic wound even after within this chronic wound to improve blood supply and consequently accelerate healing. Therefore, the debrided wound of Neuhauser remains chronic wound but with better blood supply.  

Applicants argue that Neuhauser does not explicitly disclose the application of the ESM powders disclosed therein to wounds that have not healed for 30 days, and Blaine does not tech the use of particulate ESM to treat chronic wounds. The wound care gels provided by Blaine and applied directly to long term wounds do not contain particulate ESM. The compositions actually contain a solubilized form of ESM. As such, there is nothing in Blaine that suggests to the skilled person that ESM particles of equal to or less than 80 µm (e.g., those of Neuhauser) could successfully treat wounds older than 30 days.

In response to this argument, it is argued that if any of Neuhauser or Blaine was to teach all the limitations of the claimed method, such a reference would have been an anticipatory reference. Blaine is relied upon to solely show that ESM can applied directly to necrotic chronic wound without debridement. Particulate ESM having the claimed size is taught by Neuhauser. In view of the teaching of Neuhauser that ESM stimulates epithelial tissue regeneration by providing topically certain factors which are essential aid in natural process of tissue repair, and in view of the teaching of Blaine that direct application of a composition comprising EMS successfully treated chronic wounds that are not healed and are not responding for previous topical treatments for a period 1-11 month without debridement, one having ordinary skill in the art would have applied ESM powder of Neuhauser directly to chronic wound without debridement as did Blaine. 

Applicants argue that the method by which the wound care gel of Blaine is prepared is by solubilizing the ESM powder in aqueous phase, then adding the gelling agent, paragraph [0031]. This what the reference uses “eggshell membrane protein”, but not eggshell membrane powder. Blaine is clear that the gels disclosed therein are homogenous and uniform and so must be referring to gels which do not contain ESM powder.

In response to this argument, it is argued that Blaine relied upon to show the effect of ESM on chronic long term wounds, and the powder form of ESM is already taught by Neuhauser. If Blaine was to teach the powder form of ESM is used for the long term wound treatment, the reference would have been anticipatory reference. Replacing one form of the ESM, e.g. gel, by another art equivalent form, e.g. powder, is simple substitution. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. "In United States v. Adams,... [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." USPQ2d at 1395. 
Court further stated that: 
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396."
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its 
  
Applicants argue that although Blaine shows the wound care gels disclosed therein in the treatment of long term wounds, there is nothing in this teaching that would suggest to the skilled person that the ESM particles of equal to or less than 80 µm (e.g., those of Neuhauser) could be used similarly. The (solubilized) ESM material in Blaine is fundamentally different to particulate (insoluble) ESM and so the properties and therapeutic utilities of one cannot be assumed to be shared by the other.

In response to this argument, applicants’ attention is directed to the scope of the present claims that do not required insoluble particulate and does not exclude soluble particulate, rather, just particulate. Note that materials and their properties are inseparable. Using ESM particles of equal to or less than 80 µm is taught by Neuhauser, and no need to be taught by the secondary reference. The examiner not relying on Blaine for teaching particles of ESM and their sizes, only for teaching ESM is effective for treating chronic non-debrided wound. 

Applicants argue that the experimental evidence provided by Blaine also fails to show that it is the solubilized components of ESM which are responsible for the reported wound healing effect. This is because the studies did not include a control in which an analogous gel which did not contain solubilized components of ESM was used. The Blaine gels comprise other ingredients, including benzalkonium chloride and hyaluric acid, and so the data of Blaine does not rule out the effects of these compounds in the effects observed. As such, there no credible scientific evidence in Blaine that teaches the skilled person that particulate ESM could be used in the same way as the Blaine gels and achieve corresponding effects in chronic wounds.

In response to this argument, it is argued that Blaine is relied upon to show use of ESM on non-debrided chronic wound. Healing effect of ESM particles on the wound is taught by Neuhauser. The claims’ language permits the presence of benzalkonium chloride and hyaluric acid. Blaine does not need to rule out the effect of these MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicants argue that DeVore suggests that ESM particles of specifically 100-500 µm may be used as orally administered anti-inflammatory agents, e.g. in the treatment of arthritic pain (Abstract and paragraph [0023], as cited by the Examiner). Moreover, DeVore is clear that the ESM particles described therein are administered orally to achieve their anti-inflammatory effects. As such, any pharmacological effects will arise following exposure of the ESM particles to the gastric and intestinal milieu. It cannot be assumed therefore that were the DeVore ESM particles to be applied directly to a chronic wound the same activation would occur.

In response to this argument, it is argued that DeVore is relied upon as evidentiary reference showing the anti-inflammatory effect of ESM as claimed by claim 10. The reference is not relied upon for teaching the method of administration to the wound that is taught by both Neuhauser and Blaine, nor for teaching particle size of ESM that is taught by Neuhauser. 

Applicants argue that Matej refers to as showing that ESM has anti-bacterial properties involved in vitro viability investigations. It is widely accepted that anti-bacterial effects seen in artificial culture systems are not necessarily reflected in significantly more complex in vivo scenarios. Infected wounds, in particular, are a very different context to in vitro culture because bacteria exist in biofilms which often provide resistance to anti-bacterial agents which are seen as having an effect on artificial cultures. Consequently, any in vitro anti-bacterial effects noted by Matej would not be taken by one of ordinary skill in the art as being translatable to chronic wounds with any expectation of success. Matej does not suggest the micronized ESM having a mean particle diameter of equal to or less than 80 µm wound make an effective treatment for chronic wounds.

In response to this argument, it is argued that Matij is relied upon solely as evidentiary reference teaching that ESM has antibacterial effect against Escherichia coli as claimed by claims 11, 12 and 28. Further, the active agents are used interchangeably between human and animals since they have similar systems. Data from animal testing is relevant to asserted human therapeutic effect since there is a satisfactory correlation between the effect on the animal and that ultimately observed in human beings. Additionally, the court pointed out in this regard that a rigorous correlation is not necessary when the test is reasonably predictive of the response. See Rey-Bellet v. Englehardt, 493 F.2d 1380, 181 USPQ 453 (CCPA 1974). The particle size of ESM is taught by Neuhauser, and no need to be retaught by each reference.
Further, it is argued that the obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been 
It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as  a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611